DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive. Applicant remarks that the cited references, alone or in combination, allegedly fail to render obvious the new combination of limitations found in amended claim 21 or its dependent claims. While the amendments to claim 21 do present a new combination of limitations not addressed by the previous rejection of claim 21, it essentially combines various limitations which were previously rejected in other dependent claims. Applicant has not otherwise explained how the prior art fails to address any of the specific limitations. The grounds of rejection have been updated to reflect the new arrangement of limitations presented in the August 31, 2021 amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0209653 A1 to Herbert et al. (hereinafter “Herbert”) in view of US 2014/0214124 A1 to Greiner et al. (hereinafter “Greiner”) in view of US 8,364,269 to Imran (hereinafter “Imran”) in view of US 2013/0096651 A1 to Ozawa et al. (hereinafter “Ozawa”).
Regarding Claims 21 and 34-35, Herbert teaches:
A method for treating post-operative ileus (see “post-operative ileus” in Para. [0058] and [0096] and claims 21, 36, 52; see “treatment of post-operative ileus” in Para. [0060]), comprising: 
installing a disposable implant (20) at a treatment location of a gastrointestinal (GI) tract of a patient (see, e.g. “fixation structure secures stimulation device 20 to a target location within the gastrointestinal tract” in Para. [0041]); wherein the treatment location is a bowel wall within a small intestine or a large intestine of the patient that is near a nerve ending of a vagus nerve (see “delivers electrical stimulation to a target location within the gastrointestinal tract, such as the esophagus 14, stomach 16, small intestine 18, or colon (not shown)” in Para. [0040]; see “post-operative ileus” in Para. [0058] and [0096] and claims 21, 36, 52; see “treatment of post-operative ileus” in Para. [0060]);  
receiving, by a reverse telemetry module (32) and a coil (33; see Para. 54; also see “secondary coil” in Para. [0056]) of of a disposable implant (20), a power signal (see Para. [0056]) comprising configuration information for an electrical stimulus to be delivered to a treatment location (see Paras. [0050], [0054]) at or near a vagus nerve ending, wherein the disposable implant is implanted at the treatment location, wherein the treatment location is a bowel wall within a small intestine or a large intestine (see “delivers electrical stimulation to a target location within the gastrointestinal tract, such as the esophagus 14, stomach 16, small intestine 18, or colon (not shown)” in Para. [0040]; see “post-operative ileus” in Para. [0058] and [0096] and claims 21, 36, 52; see “treatment of post-operative ileus” in Para. [0060]);
applying, by a voltage stimulus electrode (see e.g. “electrodes are thereby placed in contact with tissue at the target location to deliver the electrical stimulation waveform to patient 12” in Para. [0041]) of the disposable implant, an electrical stimulation at the treatment location (see “delivers electrical stimulation to a target location within the gastrointestinal tract, such as the esophagus 14, stomach 16, small intestine 18, or colon (not shown)” in Para. [0040]) to stimulate the vagus nerve ending (see “post-operative ileus” in Para. [0058] and [0096] and claims 21, 36, 52; see “treatment of post-operative ileus” in Para. [0060]) 
wherein the electrical stimulation is configured to reduce a level of tumor necrosis factor (TNF) associate with the GI tract and thereby reduce inflammation (this is considered inherently met by Herbert because Herbert teaches the same type of stimulation applied to the same location and for treating the same medical condition).

	Herbert fails to specifically teach:
	(1) that the received power signal is modulated and comprises the stimulus control information (rather, Herbert seems to envision receiving separate power and control signals using separate coils);

	(3) that the transmitting step in item (2) above is a “power” signal with the information appended as a separate bit.

	Concerning (1) above, Another reference, Greiner, teaches a similar system including an implantable device (30; see FIG. 23) coupled with an external controller (20; see FIG. 23) in which a transmitted power signal is modulated so that data can be transmitted in the same signal (see “The antenna coil 42 within the IEAD 30, when used (i.e., when the IEAD 30 is coupled to the External Controller 20), receives an ac power signal (or carrier signal) from the External Controller 20 that may be modulated with control data. The modulated power signal is received and demodulated by the receiver/demodulator circuit 44 …” in Para. [0211] and “inductive … coupling” in Para. [0212] and “The power signal is modulated by data in the modulator circuit 28. Any suitable modulation scheme may be used, e.g., amplitude modulation, frequency modulation, or other modulation schemes known in the art. The modulated power signal is then applied to the transmitting antenna or coil 24. The external coil 24 couples the power-modulated signal to the implanted coil 42, where the power portion of the signal is used to replenish or recharge the implanted power source 38 and the data portion of the signal is used by the Stimulation Control circuit 46 to define the control parameters that define the stimulation regime” in Para. [0219]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Herbert to provide a modulated power signal including data, as taught by Greiner, because it would conveniently allow a single signal to provide the implanted device with both power as well as useful data such as control data via a single telemetry module and single coil, as opposed to requiring two coils as seen in Herbert alone.
	Concerning (2) above, another reference, Imran, teaches a similar GI stimulator (see title, abstract) including one or more recording electrodes which record data after the stimulus (see e.g. “… in response to stimulation pulses, the effectiveness of the stimulation pulses may be monitored  …” in Col. 4 lines 25-27; also see “… recorded by sensors 18a-c, 19, 24a, 24, 25, 26, or electrodes 14, 15; 16,17 … Sensed data acquired from the sensors or electrodes …” in Col. 10 line 41-Col. 11 line 9) which transmit physiological data, including smooth muscle activity in the GI tract, to an external controller (see, e.g. “For example, various sensed data such as motion, transmitted or reflected light parameters, pressure, pH, temperature, local muscle contraction, strain, impedance, electrical activity (EMG) etc., may be delivered via a modulated signal through the telemetry coil 45” in Col. 10 lines 19-23, and “The telemetry coil 75 also receives information transmitted via RF signal from telemetry coil 45 on the stimulator 10 such as various sensed data, e.g., temperature, pressure, pH, impedance of the stomach or of its contents, optical characteristics of stomach contents, motion data, electrical activity (EMG), etc.” in Col. 12 lines 41-46). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to further modify Herbert to further include one or more physiological sensing electrodes for sensing smooth muscle activity in the implanted device and to transmit the collected physiological data to the external controller/stimulator, as taught by Imran, because it would enhance the device by allowing various relevant physiological data of the patient to be monitored.
	Concerning (3) above, another reference, Ozawa, teaches a similar implantable stimulator in which data may be sent back wirelessly from the implant as a modulated power signal to the external device via the known process of load-shift keying (LSK) in which the amplitude of induced voltage is either increased (by shorting the coil) or dropped to indicate different bits of information (see Paras. 10-11 and FIG. 3). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to further modify Herbert to send/receive the information using a modulated power signal by creating a drop in amplitude of the induced voltage on the implanted coil from the disposable implant, wherein the recorded physiological information is received through the wireless inductive coupling using load-shift keying shorting the coil when a first bit is transmitted, wherein a second bit of said recorded physiological information is recognized as a drop in amplitude of induced voltage, as taught in Ozawa, because Ozawa teaches that this is a known methodology for effectively sending back data from an implanted device using minimal telemetry components, and/or because it would merely involve adapting a known 

Regarding Claim 22, Herbert further teaches:
wherein installing a disposable implant comprises anchoring the disposable implant to the treatment location with a biodegradable suture or biodegradable glue (see Paras. [0043]-[0049]; and 
wherein the disposable implant is configured to be expelled through the GI tract after degradation of the biodegradable sutures or biodegradable glue (see Para. [0047])

	Regarding Claim 23, Herbert further teaches:
disposing an external stimulator (24) adjacent a patient's abdominal wall (see FIG. 1 and Para. [0051]); 
wherein applying an electrical stimulation comprises powering and controlling the disposable implant (see Paras. [0053]-[0056]) through an inductive coupling between the external stimulator and disposable implant (see Para. [0050], [0056]).

	Regarding Claim 36, the device of Herbert as modified above is fully capable of being implanted through laparotomy or laparoscopic surgery, and is fully capable of being discarded/disposable.
	Additionally, Herbert teaches that surgical placement of similar devices was known at the time, and can be appropriate under certain circumstances. For instance, in Para. [0003], surgical implantation of both the electrodes, leads and typically the pulse generator. Although surgical implantation may be appropriate for long-term electrical stimulation, some patients may experience symptoms for a relatively brief period of time, i.e., a few weeks or less …” The Examiner respectfully asserts that the term “surgical implantation” in this context refers to at least one of laparoscopy or laparotomy, i.e. because a surgical operation to gain access to the stomach would either have to be minimally invasive with smaller incisions (laparoscopy) or use a larger incision (laparotomy); nevertheless, the rejections below have been updated to incorporate the teachings of Imran to specifically address this limitation. Thus, while Herbert seems focused on a non-surgical implantation of his device (i.e. for those situations where e.g. a shorter-term stimulation is desired), it is clear that simply changing Herbert to use a known conventional surgical procedure would not suddenly give rise to newly patentable subject matter, as it would merely be using an older and well known methodology for introducing implantable devices into the human body. This is particularly true here where Herbert explicitly acknowledges that a surgical placement option was known and can be appropriate depending on the circumstances, e.g. for long-term electrical stimulation. Additionally, Herbert’s device would still otherwise be fully capable of functioning if it were implanted surgically; it would just come with the side effects and risks of surgery. Herbert might consider those side effects/risks to be less preferred than a non-surgical endoscopic placement, but that does not change the fact that such a surgical placement would nevertheless have been obvious because it was already a known conventional method for implanting devices into the human body. As explained in MPEP § 
Additionally, Imran teaches that it was known to implant such devices using one of these two procedures (see Col. 2 lines 4-7: “Other devices used to pace the stomach have generally been implanted by accessing the outside of the stomach through an opening in the abdomen, either through open surgery or laparoscopic surgery”). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Herbert to install the implant using laparoscopy or laparotomy because both techniques were well known, conventional surgical techniques for implanting devices in the human body.

Claims 21-23 and 34-36 are also further rejected under 35 U.S.C. 103 as being unpatentable over Herbert in view of Greiner, Imran and Ozawa (for all the same reasons discussed above) and further in view of US 2006/0178703 A1 to Huston (hereinafter “Huston”).
	Regarding Claims 21 and 34-35, Herbert as modified above renders obvious the complete method of claims 21 and 34-35 as already discussed above. However, in the 
	Another reference, Huston, describes a similar method for treating post-operative ileus (see “The methods of the present invention can be used to treat ileus caused by manipulation of the bowels during abdominal surgery ("post-operative ileus")” in Para. [0058] and “the ileus to be treated is a post-operative ileus, i.e. ileus that occurs after abdominal surgery” in Para. [0059]) via stimulation of the vagus nerve to reduce a level of TNF (see e.g. Paras. [0005], [0010], [0014], [0084], [0086] and FIG. 5). Huston also acknowledges that vagus nerve stimulation can be accomplished in GI tract targets including the small and large intestina (see “The vagus nerve enervates principal organs including, the pharynx, the larynx, the esophagus, the heart, the lungs, the stomach, the pancreas, the spleen, the kidneys, the adrenal glands, the small and large intestine, the colon, and the liver. Stimulation can be accomplished by direct stimulation of the vagus nerve or an organ served by the vagus nerve.” in Para. [0019]) Accordingly, (1) Huston serves as evidence that the underlying treatment of Ileus seen in Herbert is due to the electrical stimulation being applied to the vagus nerve and thereby reducing TNF, and/or (2) it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Herbert in view of Greiner, Imran, and Ozawa to specifically target the vagus nerve to reduce TNF for treating post-operative ileus, as taught by Huston, because Huston teaches that this specific treatment location causes the desired treatment effect.  

Regarding Claim 22, Herbert further teaches:
wherein installing a disposable implant comprises anchoring the disposable implant to the treatment location with a biodegradable suture or biodegradable glue (see Paras. [0043]-[0049]; and 
wherein the disposable implant is configured to be expelled through the GI tract after degradation of the biodegradable sutures or biodegradable glue (see Para. [0047])

	Regarding Claim 23, Herbert further teaches:
disposing an external stimulator (24) adjacent a patient's abdominal wall (see FIG. 1 and Para. [0051]); 
wherein applying an electrical stimulation comprises powering and controlling the disposable implant (see Paras. [0053]-[0056]) through an inductive coupling between the external stimulator and disposable implant (see Para. [0050], [0056]).

	Regarding Claim 36, the device of Herbert as modified above is fully capable of being implanted through laparotomy or laparoscopic surgery, and is fully capable of being discarded/disposable.
	Additionally, Herbert teaches that surgical placement of similar devices was known at the time, and can be appropriate under certain circumstances. For instance, in Para. [0003], Herbert teaches “However, gastric stimulation devices typically require surgical implantation of both the electrodes, leads and typically the pulse generator. Although surgical implantation may be appropriate for long-term electrical stimulation, some patients may experience symptoms for a relatively brief period of time, i.e., a few weeks or less …” The Examiner respectfully asserts that the term “surgical implantation” in this context refers to at least one of laparoscopy or laparotomy, i.e. because a surgical operation to gain access to the stomach would either have to be minimally invasive with smaller incisions (laparoscopy) or use a larger incision (laparotomy); nevertheless, the rejections below have been updated to incorporate the teachings of Imran to specifically address this limitation. Thus, while Herbert seems focused on a non-surgical implantation of his device (i.e. for those situations where e.g. a shorter-term stimulation is desired), it is clear that simply changing Herbert to use a known conventional surgical procedure would not suddenly give rise to newly patentable subject matter, as it would merely be using an older and well known methodology for introducing implantable devices into the human body. This is particularly true here where Herbert explicitly acknowledges that a surgical placement option was known and can be appropriate depending on the circumstances, e.g. for long-term electrical stimulation. Additionally, Herbert’s device would still otherwise be fully capable of functioning if it were implanted surgically; it would just come with the side effects and risks of surgery. Herbert might consider those side effects/risks to be less preferred than a non-surgical endoscopic placement, but that does not change the fact that such a surgical placement would nevertheless have been obvious because it was already a known conventional method for implanting devices into the human body. As explained in MPEP § 2123, nonpreferred embodiments still constitute prior art, and the disclosure of preferred embodiments do not constitute a teaching away from nonpreferred embodiments. In this 
Additionally, Imran teaches that it was known to implant such devices using one of these two procedures (see Col. 2 lines 4-7: “Other devices used to pace the stomach have generally been implanted by accessing the outside of the stomach through an opening in the abdomen, either through open surgery or laparoscopic surgery”). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Herbert to install the implant using laparoscopy or laparotomy because both techniques were well known, conventional surgical techniques for implanting devices in the human body.
	
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert in view of Greiner in view of Imran in view of Ozawa (and/or additionally in view of Huston as discussed above) as applied to claim 21 above, and further in view of US 2014/0039579 A1 to Maschiach et al. (hereinafter “Maschiach”).
Regarding Claims 32-33, as noted previously, Herbert does teach an inductive coupling between the external stimulator and disposable implant for powering and controlling the implant (see Paras. 50 and 53-56), but fails to teach “converting the configuration information as an AC voltage to the electrical stimulus as a DC voltage with 
Another reference, Maschiach, teaches a similar implantable stimulator including applying the stimulation in response to retrieving an induced AC voltage from an implant coil and converting it to a DC voltage (see e.g. Paras. 149-150) for bipolar electrical stimulation through electrodes (see e.g. Paras. 149-150), wherein stimulation intensity is determined by the level of induced AC voltage at the implanted coil (see e.g. Paras. 152, 171), and including a rectifier to convert AC to DC (see e.g. Para. 150: “The AC to DC converter may include any suitable converter known to those skilled in the art. For example, in some embodiments the AC-DC converter may include rectification circuit components including, for example, diode 156 and appropriate capacitors and resistors”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to further modify Herbert to apply the stimulation in response to retrieving an induced AC voltage from an implant coil and converting it to a DC voltage for bipolar electrical stimulation through electrodes, wherein stimulation intensity is determined by the level of induced AC voltage at the implanted coil, and including an appropriate rectifier for converting AC to DC, as taught by Maschiach, because doing so would merely require adapting a known wireless configuration from one known implantable stimulator into another similar stimulator to achieve similar and predictable results, and/or because Maschiach’s disclosure provides further detail as to how to achieve the wireless power and control described in Herbert.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Wednesday, November 10, 2021